      Case 1:20-cv-01480-JEJ-EBC Document 9 Filed 01/04/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANCIS TIMOTHY PLAZA,                 :
             Petitioner,               :     1:20-cv-1480
                                       :
            v.                         :     Hon. John E. Jones III
                                       :
BARRY SMITH, et al.,                   :
              Respondents.             :

                                  ORDER

                             January 4, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. § 2254, and the memorandum of law in

support (Doc. 5), and upon further consideration of Respondents’ motion (Doc. 7)

to dismiss the petition as untimely, and in accordance with the Court’s

memorandum of the same date, it is hereby ORDERED that:

      1.    Respondents’ motion (Doc. 7) is GRANTED.

      2.    The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
            § 2254 is DISMISSED as time-barred by the statute of limitations. See
            28 U.S.C. § 2244(d).

      3.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. § 2253(c).

      4.    The Clerk of Court is directed to CLOSE this case.

                                       s/ John E. Jones III
                                       John E. Jones III, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
